BROWNING, Circuit Judge:
• I concur except as to Rincon Band of Mission Indians v. County of San Diego, No. 71-1927. The controversy in Rincon is as real and immediate as those in Doe v. Bolton, 410 U.S. 179, 93 S.Ct. 739, 35 L.Ed.2d 201 (1973), and Epperson v. Arkansas, 393 U.S. 97, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968). Poe v. Ullman, 367 U.S. 497, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961), and United Public Workers v. Mitchell, 330 U.S. 75, 67 S.Ct. 556, 91 L.Ed. 754 (1947), are distinguishable. Unlike Poe v. Ullman, Rincon involves a challenge to a fairly recent ordinance (effective April, 1960). There is nothing to indicate the ordinance was not being enforced. On the contrary, the sheriff stated, though perhaps not as directly as he might, that the ordinance was being enforced and would continue to be. The holding in United Public Workers v. Mitchell rested not only on a lack of a threat of enforcement but also on plaintiffs’ failure to specify the kinds of proscribed political activity they intended to engage in. As the Supreme Court noted, the plaintiffs’ “generality of objection [was] really an attack on the political expediency of the Hatch Act, not the presentation of legal issues.” 330 U.S. at 89, 67 S.Ct. at 564.